Citation Nr: 1550856	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right kidney atrophy claimed to have resulted from lack of Department of Veterans Affairs (VA) care.  



REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to November 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011 and January 2014 this matter was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims the VA did not provide proper treatment for a right kidney disorder and, as a result thereof, he developed atrophy of the right kidney.  Through his attorney, he submitted a January 2010 statement from Greg Kane, M.D. in support of his claim.  Dr. Kane, an internist, notes the Veteran went to the VA in 2002 and reported that a private physician told him he was about to lose a kidney; that the Veteran's creatinine clearance at that time was 63 (abnormal); that he saw a VA physician in November 2002, and that the Veteran's renal disease was not included in the impressions then recorded; and that creatinine clearance in February 2003 was 93.  Dr. Kane commented that the VA physician failed to order any further work-up, and ignored the Veteran's kidney problem.  He noted that on multiple visits, the VA physician failed to address the Veteran's known kidney disease.  Dr. Kane concluded that the standard of care the Veteran received fell well below the standards of the profession, in that despite the Veteran being referred to VA with information that he was going to lose a kidney, VA ignored the Veteran's complaints.  Dr. Kane stated that a reasonable doctor would have investigated the nature and cause of the underlying condition for which the Veteran sought care.  He indicated that the Veteran did not receive any kidney treatment from VA, and over the next three years, progressive blockage of the right renal artery slowly shut off blood flow to the right kidney, gradually destroying it.  He opined that the VA physician's failure to consider and rule out renal artery stenosis violated the accepted standard of care.  

In February 2012, the Chief, Renal Section at a VA medical center (a Professor of Medicine), reviewed the Veteran's medical record and medical literature, and concluded there was no medical indication that the Veteran should have received treatment to prevent right renal atrophy that was not provided by the VA.

The Board's January 2014 remand noted that the opinion provided by the VA physician in February 2012 failed to address the specific comments of Dr. Kane, and directed that the renal specialist do so.  

In May 2014, the VA physician who furnished the February 2012 opinion noted that a review of the Veteran's medical record found he had stable renal function with improvement in creatinine to 1.34 mg/dl in December 2013.  The VA physician concluded the Veteran had no additional renal disability due to VA treatment of his preexisting renal artery obstruction of the right kidney as evidenced by stable or improving renal function.  Rather than providing any specific comments or rebuttal to the conclusions of Dr. Kane, the VA physician simply stated that the private physician's opinion was incorrect.  The VA physician merely provided (without explanation) a list of references to support his opinion.  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The record should be forwarded to the VA physician who provided the February 2012 and May 2014 medical advisory opinions for re-review and an addendum opinion that specifically addresses Dr. Kane's conclusion that the direct cause for the Veteran's loss of his right kidney was VA's failure to "consider, diagnose, and treat [the Veteran's] renal artery stenosis," and that the Veteran would not have suffered this loss except for substandard VA care.  The consulting provider should not merely cite to medical articles supporting his conclusion (but should also explain how the cited literature supports the conclusion).  The consulting physician should specifically state whether there was additional disability at any time during the pendency of the claim, and whether there was a chronic worsening during the pendency of the claim.  If the physician who provided the February 2012 and May 2014 opinions is unavailable to provide the addendum, the record should be forwarded to another nephrologist for review and the opinions sought.  The opinion must specifically include comment on the observations regarding the standard of care the Veteran received/or failed to receive from VA (i.e., express agreement or disagreement with those observations, and explain the rationale for the agreement or disagreement, with citation to factual data and medical literature).  The consulting provider must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

